Case: 18-50953      Document: 00515271732         Page: 1    Date Filed: 01/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-50953                         January 14, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellant

v.

EDGAR ALFREDO-VALLADARES, also known as Edgar Jose-Ardon, also
known as Edgar Lopez,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-156-1


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Government appeals the dismissal of an indictment charging Edgar
Alfredo-Valladares with a single count of illegal reentry after prior removal, in
violation of 8 U.S.C. § 1326. The district court found that the notice to appear
filed in the underlying removal proceedings was a deficient charging document
because it failed to identify a date or time for the removal hearing. The district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50953    Document: 00515271732    Page: 2   Date Filed: 01/14/2020


                                No. 18-50953

court determined that the immigration court consequently lacked jurisdiction
to issue a valid order of removal and, thus, the Government could not prove an
element of an offense under § 1326.
      In United States v. Pedroza-Rocha, 933 F.3d 490, 496-98 (5th Cir. 2019),
petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588) (announced after the
district court decided this case), we reversed the district court’s order
dismissing an illegal-reentry indictment on the ground that the order of
removal was void because, as in this case, the notice to appear did not specify
a date and time for the removal hearing. Applying Pierre-Paul v. Barr, 930
F.3d 684, 688-90 (5th Cir. 2019), we concluded that the notice to appear was
not deficient, that the alleged deficiency would not deprive an immigration
court of jurisdiction, and that the defendant had to exhaust his administrative
remedies before he could collaterally attack his removal order. Pedroza-Rocha,
933 F.3d at 496-98.
      The instant case is indistinguishable from Pedroza-Rocha. Accordingly,
the Government’s unopposed motion for summary disposition is GRANTED.
See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The
Government’s alternative motion for an extension of time to file a brief is
DENIED as unnecessary. The judgment of the district court is REVERSED,
and the case is REMANDED for further proceedings.




                                      2